DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-10, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al PG PUB 2018/0167920 view of SHIN et al PG PUB 2019/0342865.
Re Claims 1, 9, KIM et al teaches a BS (at least one processor) to embed a first DMRS in a corresponding first EREGs (a first resource level) of a EPDCCH that supports transmission of maximum of four antenna ports wherein during a distributed transmission scheme, applying precoder cycling based diversity scheme (a transmit diversity scheme) whereby a first DMRS, supporting maximum two antenna ports, is associated with first antenna pair of maximum four antenna pair and a second DMRS corresponding to a second EREGs (a second resource level) of the PSCCH is associated with a second two antenna ports of the second DMRS [0078-0082] wherein the BS would have identify the transmission of DMRS in each antenna pair and resource levels.  KIM et al fails to explicitly teach the first and second even number of DMRS.  However, SHIN et al teaches using even number of DMRS may be 
	Re Claims 2, 10, KIM et al teaches the REGs (the first, second resource levels).
	Re Claims 3, 13, SHIN et al teaches the transmit diversity can be SFBC transmit diversity scheme.  One skilled in the art would have been motivated a used any known diversity schemes.
	Re Claims 4, 14, KIM et al teaches precoder cycling based diversity scheme.
	Re Claims 5, 15, KIM et al teaches first and second precoding for each antenna pair.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al PG PUB 2018/0167920 in view of SHIN et al PG PUB 2019/0342865 as applied to claim 1 above and further in view of KWAK et al PG PUB 2018/0145809.
Re Claims 7, 8, KIM et al teaches REGs associated with each antenna pair.  KIM et al in view of SHIN et al fails to explicitly teach QCL-RS is CSI-RS in each antenna pair for each resource levels.  However, KWAK et al teaches to improve channel estimation performance of the DMRS, CSI measurement configuration can be used for QCL indication [0158].  One skilled in the art would have been motivated to improve channel estimation performance of the DMRS.  Therefore it would have been obvious to one skilled in the art to have combined the teachings.  
Claims 16, 18, 21, 22, 24, 25 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al PG PUB 2018/0167920 view of SHIN et al PG PUB 2015/0282192.
Re Claims 16, 22, KIM et al teaches resource allocation for the PDCCH is based on CCE (one or more control channel resource blocks) [0072] where BS via higher layer signaling indicates to the UE a port configuration information of the DMRS and MU-MIMO transmission scheme using a DMRS scrambling sequence set [0080-0082]; based on the determined DMRS sequences of the MU-MIMO PDCCHs, the UE estimate the channel powers of the MU-MIMO PDCCHs.  KIM et al fails to explicitly teach “determining…exceeds a threshold; and suppress…interference.”.  However, SHIN et al teaches UE determines the presence/absence of interference by comparing the channel estimation value for the resources corresponding to DMRS with threshold value [0158] wherein based on the comparison the interference can be suppressed [0091].  One skilled in the art would have been motivated to have compared the interference value with a known threshold value to have mitigated for interference in the corresponding DMRS resources.  Therefore it would have been obvious to one skilled to have combined the teachings.
Re Claims 18, 24, SHIN teaches the orthogonal DMRS sequence [0147].
Re Claims 21, 25, the UE decode the PDCCH and estimate a channel based on the DMRS sequence of the PDCCH.
Claims 17, 23  are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al PG PUB 2018/0167920 view of SHIN et al PG PUB 2015/0282192 as applied to claim 16 above and further in view of Han et al PG PUB 2013/0215842.
. 
Allowable Subject Matter
Claims 6, 11, 12, 19, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re Claim 6, prior art fails to identify transmission by the first antenna pair based on even number and to identify the second antenna pair based on odd number as claimed.
	Re Claim 19, prior art fails to teach estimate a soft symbol of the UE/MU-MIMO as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571272.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHI HO A LEE/Primary Examiner, Art Unit 2472